253 F.2d 867
102 U.S.App.D.C. 345
The STERN COMPANY OF WASHINGTON, Inc., Appellant,v.Panos GEORGE, Appellee.
No. 13984.
United States Court of Appeals District of Columbia Circuit.
Argued March 7, 1958.Decided March 20, 1958.

Mr. Sol M. Alpher, Washington, D.C., with whom Messrs. Louis E. Spiegler and Ernest M. Shalowitz, Washington, D.C., were on the brief, for appellant.
Mr. Achilles Catsonis, Washington, D.C., for appellee.
Before REED, Associate Justice of the Supreme Court, retired,1 PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is a civil action for declaratory judgment, injunctive relief, and damages for conversion.  Upon trial without a jury the District Court made findings of fact and conclusions of law, dissolved an outstanding preliminary injunction, and rendered a money judgment for the plaintiff.  The controversy revolves about personal property subject to a chattel deed of trust.  This property was used in a restaurant.  It was replaced with other, new property subject to a conditional sales constract.  The old property passed to the possession of the supplier of the new property.


2
We find no error.


3
Affirmed.



1
 Sitting by designation pursuant to the provisions of 28 U.S.C. 294(a)